                                      United States Bankruptcy Court
                                      Northern District of Alabama
In re:                                                                                  Case No. 19-80461-CRJ
Ronald W Seckman                                                                        Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1126-8           User: admin                  Page 1 of 2                   Date Rcvd: Jun 13, 2019
                               Form ID: pdfcfm              Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 15, 2019.
db             +Ronald W Seckman,    845 Elkwood Section Rd,    Hazel Green, AL 35750-8366
cr              Redstone Federal Cedit Union,     c/o C. Howard Grisham,    Post Office Box 5585,
                 Huntsville, AL 35814-5585
cr             +TD Auto Finance, LLC,    1715 Aaron Brenner Drive, Suite 800,     Memphis, TN 38120-1445
10007930       +AFNI,   PO Box 3068,    Bloomington IL 61702-3068
10007932       +Chase,   PO Box 15123,    Wilmington DE 19850-5123
10048460       +Chase Bank USA, N.A.,    c/o Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Avenue, Suite 100,     Boca Raton, FL 33487-2853
10007924       +Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,    Wilmington DE 19850-5298
10007918       +Chrysler Financial/TD Auto,     Attn: Bankruptcy,   Po Box 9223,    Farmington Hills MI 48333-9223
10007919        First Bank,   Lexington Loan Servicing Ctr,     Nashville TN 37201
10007933       +First Bank,   211 Commerce Circle,     Nashville TN 37201-1810
10026627       +FirstBank,   Attn: David Mangum,     2303 8th Avenue South,    Nashville, TN 37204-2252
10026609       +FirstBank,   PO Box 789,    Ringgold, GA 30736-0789
10007934       +Lowes,   PO Box 9223,    Farmington MI 48333-9223
10007936        Milestone Credit,    PO Box 84059,    Columbus GA 31908-4059
10090592       +Park City Paint & Body,    C/o John R. LaBar, Atty,    300 N Jackson Street,
                 Tullahoma, TN 37388-3528
10007920       +Park City Paint & Body,    2721 Huntsville Hwy,    Fayetteville TN 37334-6780
10007927       +Shannon Broughton,    c/o Afni,    PO Box 4115,   Concord CA 94524-4115
10007937       +TD Auto Finance,   6 Atlantis Way,     Lewiston ME 04240-1035
10025971        TD Auto Finance, LLC,    PO Box 16041,    Lewiston, ME 04243-9523
10020935       +TD Auto Finance, LLC,    C/o Robert J. Fehse, Esq,    Evans Petree PC,
                 1715 Aaron Brenner Drive, Ste. 800,     Memphis, TN 38120-1445

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10007931       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 14 2019 03:38:24         Capital One,
                 PO Box 60599,   City of Industry CA 91716-0599
10007922       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 14 2019 03:39:43         Capital One,
                 Attn: Bankruptcy,    Po Box 30285,    Salt Lake City UT 84130-0285
10067501        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 14 2019 03:38:24
                 Capital One Bank (USA), N.A.,     by American InfoSource as agent,     PO Box 71083,
                 Charlotte, NC 28272-1083
10110398       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Jun 14 2019 03:42:58         CashNetUSA,
                 175 W Jackson Blvd,    Suite 1000,    Chicago, IL 60604-2863
10007923       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Jun 14 2019 03:42:58         Cashnet,
                 175 W Jackson Blvd,    Ste 1000,    Chicago IL 60604-2863
10007925       +E-mail/Text: GenesisFS@ebn.phinsolutions.com Jun 14 2019 03:46:53         Genesis Bankcard Services,
                 Attn: Bankruptcy Department,     Po Box 4477,    Beaverton OR 97076-4401
10033680        E-mail/Text: bkr@cardworks.com Jun 14 2019 03:42:00        MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,     Greenville, SC 29603-0368
10007935        E-mail/Text: bkr@cardworks.com Jun 14 2019 03:42:00        Merrick Bank,    PO Box 660702,
                 Dallas TX 75266-0702
10007926       +E-mail/Text: bkr@cardworks.com Jun 14 2019 03:42:00        Merrick Bank/CardWorks,
                 Attn: Bankruptcy,    Po Box 9201,    Old Bethpage NY 11804-9001
10082485        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 14 2019 03:37:28
                 Portfolio Recovery Associates, LLC,     POB 41067,    Norfolk VA 23541
10008701       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 14 2019 03:39:58
                 PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
10007921       +E-mail/Text: Bankruptcy@redfcu.org Jun 14 2019 03:44:12        Redstone Fcu,
                 Attn: Bankruptcy Dept,    220 Wynn Drive,     Huntsville AL 35893-0001
10007928       +E-mail/PDF: gecsedi@recoverycorp.com Jun 14 2019 03:38:15        Synchrony Bank/Lowes,
                 Attn: Bankruptcy,     Po Box 965060,    Orlando FL 32896-5060
10007929       +E-mail/PDF: gecsedi@recoverycorp.com Jun 14 2019 03:38:15        Synchrony Bank/Walmart,
                 Attn: Bankruptcy,     Po Box 965060,    Orlando FL 32896-5060
10007938       +E-mail/PDF: gecsedi@recoverycorp.com Jun 14 2019 03:38:17        Walmart,    PO Box 965024,
                 Orlando FL 32896-5024
                                                                                                TOTAL: 15

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.




        Case 19-80461-CRJ13 Doc 45 Filed 06/15/19 Entered 06/16/19 00:09:07                          Desc
                           Imaged Certificate of Notice Page 1 of 3
District/off: 1126-8                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 13, 2019
                                      Form ID: pdfcfm                    Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 13, 2019 at the address(es) listed below:
              Jeffrey L Cook   on behalf of Creditor    Redstone Federal Cedit Union jcook7117@yahoo.com
              Michele T. Hatcher    ecf@ch13decatur.com, michele.hatcher@ch13decatur.com
              Robert John Fehse, Jr    on behalf of Creditor   TD Auto Finance, LLC rfehse@evanspetree.com,
               crecord@evanspetree.com
              Ronald C Sykstus   on behalf of Debtor Ronald W Seckman ccaldwell@bondnbotes.com,
               jmcginnis@bondnbotes.com;hedstrom@bondnbotes.com;atanner@bondnbotes.com;kdavis@bondnbotes.com;ota
               lley@bondnbotes.com;sykstusrr88789@notify.bestcase.com
                                                                                             TOTAL: 4




          Case 19-80461-CRJ13 Doc 45 Filed 06/15/19 Entered 06/16/19 00:09:07                                               Desc
                             Imaged Certificate of Notice Page 2 of 3
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ALABAMA
                                              NORTHERN DIVISION

      IN RE:                                                              )
      Ronald W. Seckman                                                   ) CASE NO. 19-80461-CRJ-13
                                                                          )
      SSN: XXX-XX-1353                                                    ) CHAPTER 13
           DEBTOR                                                         )

                                                    CONFIRMATION ORDER

    The Debtor’s plan was filed on February 14, 2019. The Court finds that the plan (or amended plan if applicable) meets the
 requirements of 11 U.S.C. § 1325.

 IT IS THEREFORE ORDERED THAT: The Debtor’s Chapter 13 plan is confirmed, with the following provisions:

 (1) Plan Payments – The Debtor shall pay $600.00 MONTHLY FOR 60 MONTHS to Michele T. Hatcher, the Chapter 13
 Trustee. This is a 60 month BASE plan.

 (2) Claims – To be paid in this case, a creditor must file a proper proof of claim with this Court. The Trustee shall pay the rate of
 interest stated on the Plan for each allowed secured claim, unless otherwise ordered. The Trustee shall pay the extent of each
 secured claim as follows:

 (3) Attorney Fee – The Debtor’s attorney is awarded a fee of $3,750.00 of which $67.00 has been paid.

 (4) Payments by the Trustee – From the plan payments received, the Trustee shall pay allowed claims against the Estate in
 accordance with Administrative Order No. 17-06.

 Special Provisions:

 Ɣ         THE STAY UNDER 11 U.S.C. § 362(a) IS TERMINATED PER PART 3.5 OF THE PLAN AS TO THE NAMED
           CREDITOR AND DESCRIBED COLLATERAL ONLY AND UNDER §1301 IN ALL RESPECTS.

 Ɣ         CLAIMS DISTRIBUTION WILL BE SUBJECT TO MODIFICATION AFTER BAR DATE REVIEW.

  (5) Child Support and Alimony – Debtor shall pay all current child support and/or alimony payments which become due during
 the life of this plan. All stays provided for by the Bankruptcy Court or orders of this Court which would prohibit the filing of a
 wage withholding order against the Debtor to force payment of current child support or alimony are hereby vacated.

 (6) Property of the Estate – Notwithstanding any contrary provision in the plan, “[T]he plan upon confirmation returns so much
 of that property to the debtor’s control as is not necessary to the fulfillment of the plan.” In re Telfair, 216 F.3d 1333 (11th Cir.
 2000) (quoting In re Heath, 115 F.3d at 524 (7th Cir. 1997)).

 (7) Dismissal – If this case is dismissed, any monies received prior to the order of dismissal shall be distributed according to the
 confirmed plan.


 Dated this the 13th day of June, 2019.

                                                                        /s/ Clifton R. Jessup, Jr.
                                                                        Clifton R. Jessup, Jr.
                                                                        United States Bankruptcy Judge




Case 19-80461-CRJ13 Doc 45 Filed 06/15/19 Entered 06/16/19 00:09:07                                                         Desc
                   Imaged Certificate of Notice Page 3 of 3
